IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-60216
                       Conference Calendar
                         __________________

JAMES C. METCALF,

                                       Plaintiff-Appellant,

versus

HELEN C. ROBERTSON, UNKNOWN
McMICHAEL, and MARGIE LANCASTER,

                                       Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
            for the Southern District of Mississippi
                       USDC No. 3:94-CV-769WS
                         - - - - - - - - - -
                            June 30, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     On December 28, 1994, Mississippi state prisoner James C.

Metcalf filed a pro se, in forma pauperis civil rights complaint,

42 U.S.C. § 1983, alleging violations of his civil rights.     The

district court dismissed the complaint as frivolous, 28 U.S.C.

§ 1915(d), because all of the claims were time-barred.

     There is no federal statute of limitations for § 1983

actions, and the federal courts borrow the forum state's general

personal injury limitations period.   Henson-El v. Rogers, 923


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                            No. 95-60216
                                 -2-


F.2d 51, 52 (5th Cir.), cert. denied, 501 U.S. 1235 (1991).         The

forum state of Mississippi has a limitations period of three

years.    Miss. Code Ann. § 15-1-49 (Supp. 1994).    Although the

federal courts look to state law to determine the applicable

statute of limitations, they look to federal law to determine

when the cause of action accrues.    Pete v. Metcalfe, 8 F.3d 214,

217 (5th Cir. 1993).    Under federal law a cause of action accrues

at the time the plaintiff "knows or has reason to know of the

injury which is the basis of the action."    Id. (internal

quotations and citation omitted).

     Metcalf alleged that the defendants violated his

constitutional rights by subjecting him to a sanity examination

on May 2, 1990; by questioning him without giving him Miranda**

warnings on June 25, 1990; and by testifying falsely against him

on July 27, 1990.    Although he alleges that he continues to be

harmed by the alleged violations, he has alleged no facts showing

any act or omission by any defendant after July 27, 1990.

Therefore, Metcalf knew, or reasonably should have known, of the

basis of his claim by July 27, 1990, and the district court

properly dismissed the complaint as time-barred.

     AFFIRMED.




     **
          Miranda v. Arizona, 384 U.S. 436 (1966).